Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Han (20170060188 A1), in view of Lee (US 20160181345).
Regarding claim 20, Han discloses a display device comprising:  
a display panel (10, figures 3, 4 and 19) which displays an image and on which a folding area (BDA) folded with respect to a folding axis (y-axis and a plurality of non-folding area (DA1, DA2) adjacent to both sides of the folding area are defined on a plane.
Han does not explicitly disclose a window disposed above the display panel a base layer disposed below the display layer; and a support plate disposed below the base layer, wherein the window comprises: a body part; and an extension part extending from the body part.
	Lee teaches a window (layer 132 above the display having an opening as a window to expose the display area; Fig. 10A) disposed above the display panel a base layer (106) disposed below the display layer; and a support plate (layer 108 and 116) disposed below the base layer, wherein the window comprises: a body part (upper portion of 132); and an extension part (lower portion of 132) extending from the body part.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include a window to the display panel in order to expose the display area of the display panel and also protect the display area from outside environment.

Allowable Subject Matter
Claims 1 – 19, 25 – 29 are allowed.
Claims 23, 24, 30, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an upper layer disposed above the display panel; wherein an extension part of the upper layer is coupled to the support plate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 20, a combination of limitations that the display panel comprises: a panel body part; and a panel extension part extending from the panel body part and curved from the panel body part so as to be coupled to a rear surface of the support plate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 25, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 25, a combination of limitations that the display module comprises an upper layer disposed above the display panel, and an extension part of the upper layer is coupled to the case. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You (US 20160275830) discloses a display with the folding part and circuit board (figure 15F).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848